NO. 07-10-0371-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 OCTOBER 12, 2010
                          ______________________________


                             IN RE ANASTACIO VASQUEZ,
                                                                Relator

                          ______________________________

                      Original Proceeding for Writ of Mandamus
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Pending before this court is the application of Anastacio Vasquez for a writ of

mandamus. He requests that we “compel the Lamb County 154th District Court to order

Lamb County Stephanie Chester District Clerk to send relator the transcriptions of the

Court Reporter’s notes of relator’s first and second trials under the same cause number

2932.” We deny the application for the following reason.

       First, to the extent that Vasquez asks us to order the district court to order the

district clerk to send him transcriptions of his trials, we cannot.   When a trial court has

yet to act on a matter, authority entitles us only to order the court to act; it does not

allow us to order it to make a particular decision. O'Donniley v. Golden, 860 S.W.2d
267, 269 (Tex. App.–Tyler 1993, orig. proceeding).        Thus, we cannot direct the trial

court to grant Vasquez' motion allegedly pending in the district court.
       Second, Vasquez cites us no authority illustrating that the district court clerk is

required to forward the aforementioned records to him or that the district court has the

authority to so order the clerk. Thus, he has not satisfied his burden to prove his

entitlement to mandamus relief.

       Accordingly, the application for writ of mandamus pending before this

court is denied.

                                                Brian Quinn
                                                Chief Justice




                                            2